  Case 19-00521      Doc 2     Filed 04/27/19    Entered 04/27/19 12:49:36              Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 15725-IAN-CC-032487482


                                                               15725-IAN-CC-032487482




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 22, 2019, at 7:58 o'clock PM EDT, Lester Olson
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Northern District of Iowa, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 22, 2019                          By:      /s/Astrid Barreto


                                                Name: Astrid Barreto


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
